             Case 5:20-cv-05799-LHK Document 329 Filed 10/09/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    STEPHEN EHRLICH
7
     Trial Attorneys
     U.S. Department of Justice
8    Civil Division - Federal Programs Branch
     1100 L Street, NW
9    Washington, D.C. 20005
10   Telephone: (415) 436-6646

11   Attorneys for Defendants
12

13
                         IN THE UNITED STATES DISTRICT COURT
14                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
15

16
      NATIONAL URBAN LEAGUE, et al.,            Case No. 5:20-cv-05799-LHK
17
                     Plaintiff,                 DEFENDANTS’ RESPONSE TO THE
18
                                                COURT’S INSTRUCTION DURING
19            v.                                OCTOBER 6, 2020, CASE MANAGEMENT
                                                CONFERENCE
20    WILBUR L. ROSS, JR., et al.,
21
                     Defendants.
22

23

24

25

26

27

28
              Case 5:20-cv-05799-LHK Document 329 Filed 10/09/20 Page 2 of 3




1           During the October 6, 2020 Case Management Conference, the Court instructed the parties
2    to identify up to 35 documents from among those produced by Defendants that the parties believe
3    are important documents for the Court’s consideration. In response to that instruction, Defendants
4    have attached to this Notice fifteen documents they have identified, with the Bates numbers shown
5    below. Defendants submit these documents in response to the Court’s instruction and without
6    waiving either their positions that (i) these documents are any more “important” or “key” than any
7    other from among those the Court ordered to be produced; or (ii) this case involves neither agency
8    action nor final agency action subject to judicial review under the Administrative Procedure Act
9    that would warrant production of an administrative record, see 5 U.S.C. § 704.
10

11          1.      1-220                                        9.     15749-15751

12          2.      415-439                                      10.    15809
13
            3.      857-868                                      11.    15877-15884
14
            4.      898-911                                      12.    15885
15

16
            5.      10068-10075                                  13.    15899-15908

17          6.      15627-15631                                  14.    15960-15961
18          7.      15632-15638                                  15.    15969
19
            8.      15653-15655
20

21

22

23   DATED: October 9, 2020                              Respectfully submitted,
24
                                                         JEFFREY BOSSERT CLARK
25                                                       Acting Assistant Attorney General
26
                                                         ALEXANDER K. HAAS
27                                                       Branch Director
28
                                                         DIANE KELLEHER

     DEFENDANTS’ RESPONSE TO THE COURT’S
     OCTOBER 6, 2020 INSTRUCTION
     Case No. 5:20-cv-05799-LHK
                                                     1
             Case 5:20-cv-05799-LHK Document 329 Filed 10/09/20 Page 3 of 3




                                               BRAD P. ROSENBERG
1
                                               Assistant Branch Directors
2
                                               /s/ M. Andrew Zee
3                                              ALEXANDER V. SVERDLOV
                                                 (NY Bar No. 4918793)
4
                                               M. ANDREW ZEE (CA Bar No. 272510)
5                                              STEPHEN EHRLICH (NY Bar No. 5264171)
                                               Trial Attorneys
6                                              U.S. Department of Justice
7
                                               Civil Division - Federal Programs Branch
                                               1100 L Street, NW
8                                              Washington, D.C. 20005
                                               Telephone: (415) 436-6646
9

10                                             Attorneys for Defendants

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO THE COURT’S
     OCTOBER 6, 2020 INSTRUCTION
     Case No. 5:20-cv-05799-LHK
                                           2
